               Case 2:20-cv-01304-MJP Document 7 Filed 10/26/20 Page 1 of 4




                                                                                Hon. Marsha J. Pechman
 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   JOSE LUIS OLMOS GOMEZ,                                 Case No. 2:20cv1304-MJP
10
                                      Plaintiff,            Stipulated Motion to Extend Deadlines
11                   v.
                                                            Note on Motion Calendar:
12                                                          October 22, 2020.
     KENNETH T. CUCCINELLI, et al.
13
                                      Defendants.
14

15

16         The parties, pursuant to Local Rules 10(g) and 16, hereby jointly stipulate and move for a
17   60-day extension of Defendants’ deadline to file an Answer to the Complaint. The Answer is
18   currently due November 9, 2020; the new deadline would be January 8, 2021.
19         A court may modify a schedule for good cause. Fed. R. Civ. P. 16(b)(4). Continuing
20   pretrial and trial dates is within the discretion of the trial judge. See King v. State of California,
21   784 F.2d 910, 912 (9th Cir. 1986). The parties submit there is good cause for an extension of this
22   deadline. Defendants have scheduled Plaintiff’s I-485 interview and intend to adjudicate the I-485
23   Application for lawful permanent resident status promptly thereafter. Adjudication of Plaintiff’s
24   I-485 Application would fully resolve this mandamus action without the time and expense of
25   further litigation.
26

27
     STIPULATED MOTION AND ORDER
28   TO EXTEND DEADLINES
     2:20cv1304-MJP
     PAGE– 1
               Case 2:20-cv-01304-MJP Document 7 Filed 10/26/20 Page 2 of 4




 1         Accordingly, the parties seek a 60-day extension of the deadline for Defendants to file the

 2   Answer.

 3         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 4   DATED: October 22, 2020                            s/ Alexandra Lozano
 5                                                      ALEXANDRA LOZANO, WSBA #40478
                                                        Alexandra Lozano Immigration Law
 6                                                      16400 Southcenter Pkwy., Suite 410
                                                        Tukwila, WA 98188
 7                                                      Phone: 206-406-3068
                                                        Fax: 206-494-7775
 8                                                      Email: Alexandra@abogadaalexandra.com
 9
                                                        Attorney for Plaintiff
10

11
     DATED: October 22, 2020                            s/ Matt Waldrop
12                                                      MATT WALDROP, Georgia Bar #349571
13                                                      Assistant United States Attorney
                                                        United States Attorney’s Office
14                                                      700 Stewart Street, Suite 5220
                                                        Seattle, Washington 98101-1271
15                                                      Phone: 206-553-7970
                                                        Fax: 206-553-4067
16
                                                        Email: james.waldrop@usdoj.gov
17
                                                        Attorney for Defendants
18

19

20

21

22

23

24

25
26

27
     STIPULATED MOTION AND ORDER
28   TO EXTEND DEADLINES
     2:20cv1304-MJP
     PAGE– 2
                Case 2:20-cv-01304-MJP Document 7 Filed 10/26/20 Page 3 of 4




 1                                             ORDER
 2          The Court GRANTS the stipulated motion. Defendants’ response is now due by January

 3   8, 2021.

 4          IT IS SO ORDERED.

 5          Dated this 26th day of October, 2020.

 6

 7

 8

 9
                                                     A
                                                     The Honorable Marsha J. Pechman
10                                                   United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27
     STIPULATED MOTION AND ORDER
28   TO EXTEND DEADLINES
     2:20cv1304-MJP
     PAGE– 3
            Case 2:20-cv-01304-MJP Document 7 Filed 10/26/20 Page 4 of 4




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     STIPULATED MOTION TO EXTEND DEADLINES
     2:20-cv-1304-MJP
24   PAGE– 3

25
